DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	No new claim amendments have been filed Claims 2-5 and 15-37 have been cancelled.  Claims 1, 6-14 and 38-39 are pending in the instant application and are under examination in the instant office action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 6-14 and 38-39 stand as rejected under 35 U.S.C. 103 as being unpatentable over Maroof et al., (Cell Stem Cell, 2013, 12:559-572); Storm et al. (Development, 2006, 133:1831-1844); and U.S. Patent No. 10,100,279, with an earliest effective filing date of March 14, 2013 (thus, qualifying as prior art under 102(e)) (all references cited in the previous Office action). 
Applicant’s arguments in Remarks filed 11/01/2021 have been considered but are not found to be persuasive.  
In traverse, Applicant argues Maroof et al. teach away from SHH exposure according to the claims, which recite “contacting the population of pluripotent stem cells with an activator of sonic hedgehog (SHH) from day 0 to day 21 of neural induction”, wherein it teaches “Timing of SHH exposure induces distinct ventral progenitor populations” and the “early SHH exposure [over days 2-18] suppressed FOXG1 induction” (Figure 2G and pg. 4).
where OLIG2 and NKX2.1 are coexpressed.” (Figure 2C legend, emphasis added).  The last paragraph of the section on Timing of SHH teaches: “One surprising finding from the gene-expression data was the induction of FOXA2 in all SHH-treated cultures (Figure 2I) …  immunohistochemical analysis for FOXA2 in primary human forebrain tissue (CS15 embryo) confirmed expression in the telencephalic NKX2.1 + ganglionic eminence (Figures S1 D-S1 F)” (pg. 563, emphasis added). The in vivo data are in agreement with the in vitro findings of the reference wherein ganglionic eminence cells are characterized by NKX2.1 and FOXA2 expression. Therefore, Applicant’s argument is unpersuasive.  The method of Maroof teaches dual SMAD inhibition, plus either of the Wnt inhibitors DKK1 or XAV939 yields highly effective NKX2.1 expression (Figure 1A) and activation of SHH (ideally by purmorphomine and SHH combined) “Yields Highly Efficient Derivation of Forebrain Fates and NKX2.1 Induction (title of Figure 1) and SHH activation is required for FOXA2 that is expressed by MGE cells (Figure 2I).   

Applicant further argues (Remarks pgs. 5-6) that US Patent No. 10,100,279 fails to remedy the deficiency of Maroof, wherein it lacks the claimed step of “d) contacting the 
The Patent discloses “[w]e did not add FGF8 to our cultures, but we did detect FGF8 transcript expression in agreement with its role downstream of SHH” (column 34, lines 9-21).  The reference goes on to add that blocking FGF signaling from days zero to 25 blocked the development of telencephalic markers, but early inhibition of WNT that leads to activation of FGF signaling and along with SHH activation leads to patterning of ventral-telencephalic cells  “similar to fetal forebrain development”. While Applicant is correct that inducing FGF expression is not the same as adding FGF8, the experiments of the reference demonstrate that FGF signaling is present and autocrine FGF signaling is essential for MGE development.  The reference also expressly suggests that FGF8 addition to the culture would be equivalent.  
A person having ordinary skill in the art would require no undue further experimentation in order to add FGF8 to the method of the ‘279 Patent, along with the WNT inhibition that the reference states as leading to FGF activation.   Given the teaching in the reference, a skilled artisan would understand that doing so would predictably result in MGE cell production with a reasonable expectation of success.

Lastly, Applicant argues that the Patent also teaches away from early SHH activation (Remarks, pg. 5 last paragraph).  This is incorrect.  The prior art Patent teaches throughout a method for generating hPSC-derived NKX2.1+MGE precursor cells, stating: “In combination with dual-SMAD (SB431542 and BMPRIA-Fc) and WNT inhibition (DKK1), we found that early SHH pathway activation (purmorphamine) and B-27 supplementation enabled highly 
The examiner maintains the position that the skill in the art is high, and given the guidance and direction in the prior art references, no undue further experimentation would have been required to add FGF8 to either the methods of Maroof or the ‘279 Patent.  A person having ordinary skill in the art would have surmised that this combination would have resulted in MGE cells with reasonable success because the both the Patent and Storm references expressly state that FGF8 is a downstream product of SHH and/or Wnt inhibition.  
Therefore the invention is obvious in view of what was known in the prior art, and Claims 1, 6-14 and 38-39 remain rejected under 35 U.S.C. 103.

Conclusion
	No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649